Citation Nr: 0307209	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  00-15 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE


Whether new and material evidence has been submitted to 
reopen the claim of entitlement of service connection for 
schizophrenia.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1975 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the veteran's petition to reopen 
the claim of entitlement to service connection for 
schizophrenia was denied. 

This case was previously before the Board in May 2001 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of the 
claim has been obtained.

2. Evidence received since the September 1997 rating decision 
includes evidence that is not relevant and probative to the 
issue at hand, and, when viewed in conjunction with the 
evidence previously of record is not so significant that it 
must be considered in order to fairly decide the merits of 
the case.


CONCLUSION OF LAW

Evidence submitted since the September 1997 rating decision 
is not new and material, and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the February 2000 statement of the case and October 
2002 supplemental statements of the case, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit sought, the evidence 
which would substantiate the claim, and the evidence that has 
been considered in connection with the appeal.  Moreover, 
information in the Board May 2001 remand and correspondence 
from the RO dated in July 2001, notified the veteran of the 
VCAA, VA's duty to assist under the new law, and the new 
notice requirements.  The Board has reviewed these documents 
and finds that they provide sufficient information to satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  In view of the foregoing, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support the claim, and has 
been provided ample opportunity to submit such information 
and evidence.

With respect to claims requiring new and material evidence 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2002); however, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.

Service connection was established for schizophrenia in a 
July 1977 rating decision; however, based on evidence of 
psychiatric hospitalization for schizophrenia a few months 
prior to service, the RO severed service connection in a 
September 1979 rating decision on the basis that it was a 
previously existing condition and there was no evidence of 
aggravation in service.

The veteran has made several attempts to reopen his claim, 
the most recent being in May 1997, which was denied in a 
September 1997 rating decision.  Since the veteran did not 
appeal that decision, it is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1103 (2002).  

Although the RO determined in an October 2002 supplemental 
statement of the case that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection, the Board, in the first instance, must rule on 
the question whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In order to reopen a final disallowed claim, new and material 
evidence must be submitted since the last final disallowance 
of the claim, which in this case is the RO decision.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence considered at the time of the September 1997 RO 
decision consisted of medical records from the South Florida 
State Hospital dated in January 1975, service medical 
records, a VA examination report dated in May 1977, Rochester 
Psychiatric Center dated from October 1976 to June 1978, 
Canandiagua VA Medical Center (VAMC) records dated from 
February 1979 to August 1992, Geneese Hospital records dated 
from February to March 1979, Rochester VAMC records dated 
from October 1977 to February 1988, Buffalo VAMC records 
dated from March to May 1991, and Miami VAMC records dated in 
May 1997.  Private medical records from South Florida State 
Hospital indicated the veteran was hospitalized from October 
1974 to January 1975 with a diagnosis of schizophrenia.  
Service medical records noted that the veteran had several 
schizophrenic episodes from January 1976 to June 1976.  There 
was no known predisposition and stress was rated as moderate 
due to routine military duty and multiple financial problems.  
A medical separation was recommended due to the veteran's 
schizophrenia.  A May 1977 VA examination report noted the 
veteran's complaints of nervousness since separation from 
service.  The diagnosis was chronic schizophrenia.  The 
veteran's schizophrenia was considered mild at the time with 
no evidence of acute symptomatology.  Medical records from 
the Canandiagua VAMC indicated the veteran had several 
hospitalizations for schizophrenia from February 1979 to 
August 1992.  The diagnosis was paranoid schizophrenia.  
Medical records from the Rochester Psychiatric Center show 
hospitalizations from October to December 1976, February to 
March 1977, and May to June 1978.  The diagnosis was 
schizophrenia.  Geneese Hospital showed the veteran was 
hospitalized from February to March 1979.  Rochester VAMC 
records noted hospitalization for schizophrenia from December 
1987 to February 1988.  Buffalo VAMC records show 
hospitalizations for schizophrenia in March 1991, May 1991, 
and from May to June 1991.  Medical records from the Miami 
VAMC indicated the veteran was hospitalized in May 1997 with 
a diagnosis of schizophrenia.

Upon consideration of this evidence, the RO did not reopen 
the veteran's claim for service connection for schizophrenia.

Evidence submitted since the September 1997 rating decision 
consists of medical records from Rochester VAMC records dated 
from March 1979 to July 1985, Canandiagua VAMC dated from 
October 1981 to December 1982 and from September 1994 to 
March 2000, Miami VAMC records dated from March 1996 to June 
1997, and Buffalo VAMC records dated from March 1989 to May 
1992, and VA Healthcare Network records dated from April 1998 
to August 2001.  The Board notes that some of these records 
are duplicative of records previously considered.

The Board has determined in its review of the evidence that 
new and material evidence has not been submitted because the 
evidence submitted fails to bear directly or substantially on 
the matter at hand.  In order be considered new and material, 
the evidence would have to provide some new information 
regarding an important aspect of the claim that was not 
addressed in evidence previously submitted.  

In the present case, a substantial amount of evidence was 
submitted from the VAMCs in Canandiagua, Buffalo, Miami, and 
Rochester and the VA Healthcare Network, all of which showed 
hospitalization and treatment for schizophrenia.  As there 
was ample evidence in the record at the time of the September 
1997 rating decision to reflect the existence of a 
schizophrenic disorder; additional evidence to that effect is 
cumulative and not so significant that it must be considered 
in evaluating the claim.

In sum, when each piece of evidence is viewed separately and 
as a whole, it does not contribute to a more complete picture 
of what effect, if any, service had on the veteran's pre-
existing schizophrenia.

Having determined that new and material evidence has not been 
added to the record since September 1997, the veteran's 
application to reopen the claim for service connection for 
schizophrenia is denied. 


ORDER

The application to reopen the claim of entitlement to service 
connection for schizophrenia is denied as new and material 
evidence has not been submitted. 


____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

